    Case 7:19-cv-00270 Document 26-1 Filed on 04/27/20 in TXSD Page 1 of 3
                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                MCALLEN DIVISION

 UNITED STATES OF AMERICA,             §
                                       §
                     Plaintiff,        §
                                       §
 v.                                    §        CASE NO. 7:19-CV-270
                                       §
 30.00 ACRES OF LAND, MORE OR          §
 LESS, SITUATE IN HIDALGO COUNTY, §
 STATE OF TEXAS; AND ALEIDA            §
 FLORES aka ALEIDA GARCIA,             §
                                       §
                    Defendants.        §
______________________________________________________________________________

 UNSWORN DECLARATION UNDER PENALTY OF PERJURY OF JASON POWELL
______________________________________________________________________________

I, Jason Powell, hereby declare as follows:

   1.      I am the Director of Planning and Project Execution for the Border Patrol under the
           Program Management Office Directorate Border Wall Program. I have held this
           position since August of 2019 and prior to that time I was the Deputy Director, since
           2017.
   2.      The duties and responsibilities of my position include, essentially, but not limited to,
           planning the alignment of border infrastructure, including wall and fencing, as well as
           overseeing the successful construction of the infrastructure program across the country.
           I work with defining where the wall swath for the full project will go at designated
           locations.
   3.      Part of what I oversee includes the surveys and other activities sought from landowners
           in rights of entry (“ROE”). ROE gives us an opportunity to go out onto the property in
           order to determine, by means of an initial assessment, where we would like to construct
           the wall based upon operational requirements and engineering metrics. Gaining access
           onto the property helps us ground truth or ascertain through direct observation and
           study the locations and the assumptions we have initially made. The ROE also allows
           us to do geotechnical investigations, topographic investigations, and surveys in order
           to further the design process.
   4.      The types of contracts involved with the ROE process are: (1) surveys for boundary;
           (2) topographic surveys; (3) biological and cultural surveys as part of the design
           process; (4) geotechnical investigation surveys and (5) pre-condemnation valuation
           appraisals.
   5.      The surveys for boundary define boundaries of the property first and foremost, as well
           as the location of the actual barrier and the enforcement zone that will be part of the
           border infrastructure system. The boundary survey is done once the right of entry is


                                             Page 1 of 3
                      Unsworn Declaration Under Penalty of Perjury of Jason Powell
                                                                                                  1
 Case 7:19-cv-00270 Document 26-1 Filed on 04/27/20 in TXSD Page 2 of 3
      obtained. Contracts are let and the contractors go look at the boundaries. To set the
      boundaries, there might not be a need to go into the property and the process can take
      less than a day. For rights of entry which are given voluntarily, if the landowner wishes
      to be notified, the team will notify. If it’s a land condemnation case, the landowner is
      notified once possession is acquired. These surveys generally consists of a walk
      through, where members of the team, engineering support teams, walk through to do
      the assessment, to ground truth of the most prudent alignment based upon the
      operational requirements and the engineering.
6.    This initial site review typically involves a team of about 15 to 20 individuals that
      traverse the property. The initial assessment is fairly quick. Typically a full alignment
      analysis can be done over a series of days. For a 30 acre parcel, like the subject property,
      the team is generally on the land for less than 30 minutes, at most a day. If there is a
      need, the team might have to return to the property after the initial site assessment once
      the alignment has been confirmed. The team will attempt to access the location where
      the proposed barrier and alignment are, what we refer to as the footprint.
7.    Topographic surveys are needed to do a physical investigation to determine the height
      and elevation of the land in and around the proposed parcel, and markers may be placed.
      It may also include LIDAR, which is a fly over analysis done with a drone to determine
      the gradients in topography. This and the marker can help with coordinating the data
      obtained. A topographic survey is generally done in one day or at most, in two days.
8.    Geotechnical surveys are conducted to determine construction properties, what the soil
      is like, what needs to be built as a foundation for the barrier itself and what
      recommendations are needed for the roads to be built on the particular parcel. This
      survey may require boring, which consists of a four (4’) inch wide drill put down into
      the ground to determine geotechnical properties of the soil. Boring holes are backfilled
      immediately after the assessment is completed. A boring is not required on every parcel
      but on average the project requires the completion of a boring every mile. A
      geotechnical survey is generally completed in one day.
9.    Environmental/biological/cultural surveys are also completed. As part of best
      management practices, the site is reviewed to determine if there are any potential
      cultural items that may impact construction. Historical data is also evaluated. The
      environmental portion requires an individual to out onto the parcel and look for animals
      and nature species that are present. This activity is performed in less than a day.
10.   Pre-condemnation valuation appraisals are another part of the ROE and are performed
      to determine the appraised value of the land. The appraisers go out and conduct site
      reviews as part of their assessment prior to submitting their reports. This is also done
      in a day, at the most.
11.   Most of the previously described survey and assessment activities are conducted within
      the proposed construction footprint. The environmental survey may deviate 200 feet
      north and south of the footprint to obtain a buffer of assurance, however, once
      boundaries are set the contractors stay within the proposed construction footprint.
12.   In total, the entire ROE process will take at the most six (6) to eight (8) days, if all
      phases/surveys occur separately. Many times some activities may be done
      simultaneously, but at the most and on average, the ROE process will take no more
      than eight (8) days



                                        Page 2 of 3
                 Unsworn Declaration Under Penalty of Perjury of Jason Powell
 Case 7:19-cv-00270 Document 26-1 Filed on 04/27/20 in TXSD Page 3 of 3
13.   The reason the United States acquires a one (1) year or twelve (12) month easement is
      because of the limited resources. The contractors and resources are limited and
      flexibility is needed to accommodate the resources available. The contractors are
      working across the Rio Grande Valley and the performance of the survey will depend
      on when the contractor is able to go to a particular parcel, therefore, flexibility is needed
      to allow contractors to carry out their work across the entire Rio Grande Valley.
14.   If requested, notice is always given to the landowner prior to the contractor accessing
      the land.
15.   Although it is feasible for most landowner activities to continue while the contractors
      carry out the surveying activities, the contractors still work with the landowners to keep
      them informed, if they so request. The contractors take measures to minimize any
      impact their presence may have on any activities the landowner may be performing on
      his or her land. If there is a specific activity the landowner is performing or wants to
      perform on his or her land, the contractors always coordinate with the landowner to
      avoid any negative impacts.
16.   Generally, ROEs are negotiated with the landowners without any consideration paid as
      there is no measurable market value for such a temporary interest that does not impair
      use of the property by the landowner. However, if ROEs are not negotiated, either due
      to title issues, absent landowners or lack of agreement, a condemnation action must be
      filed. The Declaration of Takings Act requires the United States to deposit its estimate
      of just compensation when filing a condemnation action. In cases involving ROEs, the
      United States has elected to deposit $100 to comply with the Act, but this does not
      represent market value, but rather an administrative decision that this interest is of
      nominal value and $100 is appropriate.
17.   I declare, pursuant to 28 U.S.C. § 1746, that the information is true and correct to the
      best of my knowledge, information and belief, under penalty of perjury. I further
      declare that this Declaration was executed on this 25th day of April, 2020 in Fort Worth
      Texas.




                                          _______________________________
                                          JASON POWELL




                                        Page 3 of 3
                 Unsworn Declaration Under Penalty of Perjury of Jason Powell
